UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7878



DONALD SULLIVAN,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; GEORGE W. BUSH,
Individually and in his official capacity as
President of the United States of America;
UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
THOMAS RIDGE, Individually and in his capacity
as Director of US Dept. of Homeland Security;
STATE OF NORTH CAROLINA; I. BEVERLY LAKE,
Honorable, Individually and as Chief Justice
of the NC Supreme Court; ERNEST B. FULLWOOD;
ROY COOPER, Individually and as Attorney
General for North Carolina; GARY O. BARTLETT,
Individually and in his capacity as Director
of the NC Board of Elections; WAYNE HURDER,
Individually and in his capacity as Director
of the NCDMV License Division; NEW HANOVER
COUNTY CORPORATION; ALLEN O’NEAL, Individually
and in his capacity as County Manager of NHCC;
DAVID WEAVER, Individually and in his capacity
as Assistant County Manager for NHCC; PAT
MELVIN, Individually and in her capacity as
Assistant County Manager for NHCC; ANDY
ATKINSON, Individually and in his capacity as
former Assistant County Manager for NHCC;
ROBERT G. GREER, Individually and in his
capacity as chairman, NHCC Commissioners; BILL
CASTER, Individually and in his capacity as
NHCC     Commissioner;    NANCY     PRITCHETT,
Individually and in her capacity as NHCC
Commissioner; JULIA BOSEMAN, Individually and
in   her   capacity  as   NHCC   Commissioner;
CATHERINE GORMLEY, Individually and in her
former capacity as Chief Financial Officer;
NEW HANOVER REGIONAL MEDICAL CENTER; JIM
GREEN, Individually and in his capacity as
CFO,    NHRMC;     JOSEPH     W.    LANIER,    JR.,
Individually and in his capacity as former
Sheriff of NHCC; SID CAUSEY, Individually and
in his capacity as Sheriff of NHCC; JOSEPH
CRAIG, Sgt., Individually and in his capacity
as   a   deputy     for    NHCC;   DEPUTY    SMITH,
Individually and in his capacity as a deputy
for NHCC; DAVID RICE, Individually and in his
capacity as Director, Department of Public
Health for NHCC; JAMES OXENDINE, Individually
and in his capacity formerly as Director,
Department of Social Services (DSS) for NHCC;
LAVAUGHN NESMITH, Individually and in her
capacity as Director, DSS for NHCC; CAM
GRIFFIN, Individually and in his capacity as
Director, Department of the Budget for NHCC;
BRUCE SHELL, Individually and in his capacity
as Director, Department of Finance for NHCC; D
JOHN MORRIS, Dr., Individually and in his
capacity as Superintendent of Public Schools
for NHCC; LYNN CHAMBLEE, Individually and in
her former capacity as Director of Department
of   Elections    for    NHCC;    RENEE    CHESNUT,
Individually and in her capacity as Director
of Department of Elections for NHCC; JOHN A.
CARRIKER, Individually and in his capacity as
District    Attorney      for    NHCC;    CITY   OF
WILMINGTON, NORTH CAROLINA; SPENCE BROADHURST,
Individually and in his capacity as Mayor of
CWC; HARPER PETERSON, Individually and in his
capacity as former Mayor of CWC; JASON
THOMPSON, Individually and in his capacity as
councilman     for     CWC;    KATHERINE     MOORE,
Individually and in her capacity as councilman
for CWC; LAURA PADGETT, Individually and in
her capacity as councilman for CWC; JIM QUINN,
Individually an in his capacity as councilman
for CWC; SANDRA HUGHES, Individually and in
his capacity as former councilman for CWS;
FRANK CONLON, Individually and in his capacity
as former councilman for CWC; STERLING
CHEATAM, Individually and in his capacity as
Manager    for   CWC;     BENJAMIN     QUATTLEBAUM,
Individually and in his capacity as Director
CWC    Housing       Authority;     JOHN     CEASE,


                                 - 2 -
Individually and in his former capacity as
Chief   of    Police     for   CWC;    G.   BRUCE,
Individually and in his capacity as Chief of
Police for CWC; DAVE MAYES, Individually and
in his capacity as Stormwater Utility Manager
for CWC; SAINT MARY'S CATHOLIC CHURCH; TRISH
DOYLE, Individually and in her capacity as
Executive Director for the Tileston Outreach
Health     Clinic;     IRENE     SILVA    EDWARDS,
Individually and in her capacity as Case
Worker for the Tileston Outreach Health
Clinic; RITA SHIVER, Dr., Individually and in
her capacity as Director of the Pender County
DSS; JAMIE ORRUCK, Individually and in his
capacity as Director of Brunswick County DSS;
HENRY    ROMERO;     VICTOR    ETUX    FORMINSANO;
UNIVERSITY OF NORTH CAROLINA AT WILMINGTON,
(UNCW); JAMES R. LEUTZE, Individually and in
his former capacity as Chancellor of UNCW;
DENNIS CARTER, Individually and in his
capacity as Vice Chancellor of Academic
Affairs & Academic Outreach for UNCW; YVONNE
PAGAN, Individually and as Executive Director
for the Hispanic Community Development Center
(HCDC); BRENDA GOOD, Individually and in her
capacity as program support assistant for the
New Bern National Cemetery; MICHAEL F. EASLEY,
Individually and in his official capacity as
Governor for the State of North Carolina; JOHN
KENNEDY, Individually and as Director of the
Administrative Office of the Courts of North
Carolina; GEORGE TATUM, Individually and in
his capacity as Director for the NC Department
of Motor Vehicles; MICHAEL WARD, Individually
and as Superintendent of NC Department of
Public     Instruction;      TED    DAVIS,    JR.,
Individually as former Chairman and in his
capacity     as    a    former     member,    NHCC
Commissioners,

                                              Defendants - Appellees.




                                 - 3 -
Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (CA-04-103-FL)


Submitted: April 28, 2005                      Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Sullivan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 4 -
PER CURIAM:

             Donald   Sullivan    appeals    the   district    court’s   orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C.   §    1915(e)(2)(B)      (2000),    and    denying    his   motion   for

reconsideration and to amend his complaint.            We have reviewed the

record and find that this appeal is frivolous.                Accordingly, we

dismiss the appeal on the reasoning of the district court.                   See

Sullivan v. United States, No. CA-04-103-FL (E.D.N.C. July 7, 2004;

July 10, 2004).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 5 -